Citation Nr: 0811837	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-44 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hysterectomy due to 
uterine fibroid tumors, to include as secondary to service-
connected hydronephrosis and nephrectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  Jurisdiction over the case was 
subsequently transferred to the RO in Togus, Maine.  

In April 2007, the Board granted the motion of the 
appellant's representative to advance this appeal on the 
Board's docket on the basis of advanced age.  


FINDING OF FACT

The veteran's underwent a hysterectomy subsequent to service 
because of uterine fibroids which originated during active 
duty.  


CONCLUSION OF LAW

The appellant's hysterectomy was required because of uterine 
fibroids incurred in active military service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim.  Therefore, no further development of the 
record is required with respect to the matter decided herein.  
Although the record does not reflect that the veteran has 
been provided all required notice with respect to the 
disability-rating and effective-date elements of her claim, 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.



Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

Service medical records show that in connection with her 
enlistment examination in October 1944, the veteran underwent 
a pelvic examination with normal results.  Also during the 
examination, the veteran noted that her periods were normal 
and that she had no menstrual, uterine, or ovarian disorder.  
In connection with her hospital admission in December 1945 
for hydronephrosis, the veteran stated that her menstrual 
history was regular 28-day cycles lasting four to five days, 
with no trouble up until the time of her present illness.  In 
December 1945, she also reported that she had missed a cycle 
in November 1945 and that her cycles now lasted 5 to 8 days.  
Shortly after discharge, in January 1948, a pelvic 
examination conducted by a VA physician noted extreme 
tenderness of the left ovary.  At that time, the veteran 
reported that she had had seven-day periods with moderately 
heavy flow up until two years ago when she left the military.  
For the last two years, her periods had lasted five to six 
days with moderately heavy flow.  She complained of 
dyspareunia since undergoing a Y-plasty of the right 
ureteral-pelvic junction two months earlier.  In 1977, the 
veteran stated that she had a hysterectomy due to uterine 
fibroid tumors.  

In an October 2004 letter, Dr. M.R., the veteran's private 
physician, provided an opinion regarding the veteran's 
hysterectomy after he reviewed the veteran's medical records.  
Dr. M.R. stated that the veteran had been diagnosed with 
uterine fibroid tumors in the 1940's while serving in the 
military.  Subsequently, she had a hysterectomy.  Dr. M.R. 
opined that the hysterectomy was related to the veteran's 
medical problems initially diagnosed while in the military.  

The veteran was afforded a VA examination in December 2004.  
After reviewing the veteran's claims file, the examiner 
opined that the veteran's medical history of considerable 
dysmenorrhea with seven day periods of moderately heavy flow 
is consistent with someone who has uterine fibroids, as well 
as with a person who does not have uterine fibroids.  The 
examiner further opined that the veteran's fibroid tumors 
were the reason why she eventually had a hysterectomy and 
that uterine fibroids and symptomatic bleeding are a very 
common reason why women have hysterectomies.  Yet, the 
examiner noted that he was resorting to mere speculation 
because the documents regarding the hysterectomy were not in 
the record.  

The Board notes that the veteran's statement that she 
underwent a hysterectomy due to uterine fibroids does not 
constitute competent medical evidence of the alleged nexus, 
but is certainly history that can be properly considered by 
medical personnel in assessing the reason or cause for the 
veteran's hysterectomy.  The Board has found no reason to 
find the veteran to be less than credible.  While Dr. M.R.'s 
opinion is conclusive with respect to medical nexus, it is 
unclear whether the he had access to the veteran's service 
medical records.  The Board notes that the VA physician who 
examined the veteran in December 2004 has confirmed that the 
veteran's menstrual history is consistent with the presence 
of uterine fibroids in service and that uterine fibroids are 
a common reason for hysterectomies.  The Board finds that the 
evidence for and against the veteran's claim is in 
approximate balance on this matter.  In such cases, the 
benefit of the doubt must go to the veteran.

Therefore, as all elements necessary for service connection 
have been met, the Board concludes that service connection 
for hysterectomy is warranted.


							(CONTINUED ON NEXT PAGE)



ORDER


Entitlement to service connection for a hysterectomy due to 
uterine fibroids is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


